Citation Nr: 0940672	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-16 845	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from December 1969 to December 1971.  The 
Veteran died in November 2003.  The case is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a June 2004 rating 
decision of the Chicago, Illinois Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for the cause of the Veteran's death.  In a 
decision issued in July 2008, the Board upheld the RO's 
decision.  The Veteran appealed that decision to the Court.  
In May 2009, the Court issued an order that vacated the July 
2008 Board decision and remanded the matter on appeal for 
readjudication consistent with the instructions outlined in 
the May 2009 Joint Motion by the parties.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA applies to the instant claim.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that she is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.

A December 2003 letter advised the appellant of VA's duties 
to notify and assist in the development of her claim prior to 
its initial adjudication.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  It explained the evidence necessary 
to substantiate her claim, the evidence VA was responsible 
for providing, and the evidence she was responsible for 
providing.  It also instructed the appellant to submit 
"medical evidence showing that the veteran's service 
connected conditions caused or contributed to the veteran's 
death."  Such statements do not, however, comport with the 
requirements outlined by the Court in Hupp (which was decided 
after the RO had completed its actions in the present case); 
specifically, the Veteran's previously service-connected 
condition, was not identified, and there was no explanation 
as to how to substantiate a DIC claim based on such 
condition.  

At the time of the Veteran's death on November 2, 2003, his 
sole service-connected disability was post-traumatic stress 
disorder (PTSD), rated 100 percent.  According to his death 
certificate, his immediate cause of death was sepsis due to, 
or as a consequence of, acute myocardial infarction due to, 
or as a consequence of, stroke, malignancy [type 
unidentified], and thrombocytopenia.  The Veteran's service 
treatment records are silent for any complaints, findings, 
treatment, or diagnoses relating to his immediate cause of 
death or any of the listed underlying causes.  The 
appellant's sole theory of entitlement argued before the 
Board's July 2008 decision was that the Veteran's PTSD caused 
or aggravated his acute myocardial infarction and stroke.  
See August 2007 Travel Board hearing transcript and May 2005 
VA Form 9, substantive appeal.  

In the May 2009 Joint Remand, it was noted that the Board had 
failed to consider whether the Veteran's cause of death 
should be presumed to be service-connected under 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e), as the record had reasonably 
raised such a theory of entitlement.  Significantly, VA is 
obligated to develop and consider all theories that are 
raised by the record or by the claimant.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000); Solomon v. Brown, 6 
Vet. App. 396, 402 (1994).  

In accordance with the May 2009 Joint Remand, the Board must 
first determine whether the Veteran "served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975," and is therefore "presumed to 
have been exposed during such service to an herbicide 
agent."  See 38 C.F.R. § 3.307(a)(6)(iii).  The RO conceded 
in its November 1994 rating decision (granting service 
connection for PTSD) that the Veteran served in Vietnam; 
however, such is not definitively shown by records.  The 
Veteran's DD 214 shows that he had 10 months and 5 days of 
foreign service during his active duty, and that he was 
awarded the Vietnam Service Medal, a Vietnam Campaign Medal, 
and a combat action ribbon.  This combination of 
decorations/awards suggests that he served as a marine in 
combat in Vietnam.  However, if there are records available 
documenting service in Vietnam, the finding sought by the 
Joint Motion could be made without resort to assumptions.   

Second, the Board must determine whether the Veteran suffered 
from a disease that is presumed to have been caused by 
herbicide exposure pursuant to 38 C.F.R. § 3.309(e), and that 
such disease caused (or contributed to cause) his death.  In 
this regard, the Board notes that private treatment records 
from Carbondale Clinic show that during the Veteran's final 
hospitalization at the Memorial Hospital of Carbondale, an X-
ray conducted on October 23, 2003, showed a left upper lobe 
consolidated mass; it was questioned whether this was a 
carcinomatous process or the result of bronchial obstruction 
with pneumonia.  Subsequent pathology reports, also in 
October 2003, show that atypical cells consistent with a non-
small cell carcinoma were present in the Veteran's pleural 
fluid.  In January 2004, the Veteran's treating physician 
reported that during the Veteran's final hospitalization, he 
was given a diagnosis of "nonsmall cell carcinoma, origin of 
which remains unknown at this time" (emphasis added).  In a 
March 2008 advisory opinion from the Veterans Health 
Administration (VHA), the VHA consultant reviewed the 
Veteran's medical records and stated, "Plural [sic] fluid 
evaluation showed malignancy (cancer) which could be the 
reason for his empyema.  His private physician's note 
mentions he was diagnosed with non small cell carcinoma of 
Lung" (emphasis added).  As the record contains conflicting 
information as to the primary site of the Veteran's nonsmall 
cell carcinoma, additional clarification is required.  

Finally, as was noted above, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), holding that VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
effective date of an award.  In the present appeal, the 
appellant was not notified of the criteria for establishing 
an effective date of an award.  On remand, such notice 
deficiency may be corrected without causing additional delay.
Accordingly, the case is REMANDED for the following:

1. 	The RO must send the appellant a 
letter providing her the notice required 
under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
Veteran's service connected disability and 
providing an explanation of the evidence 
and information required to substantiate a 
DIC claim based on such disability, as 
well as an explanation of the evidence and 
information required to substantiate a DIC 
claim based on any conditions not yet 
service-connected.  The RO must also 
provide notice regarding effective dates 
of awards as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).  The appellant should 
have opportunity to respond.

2. 	The RO must secure for the record 
a copy of the Veteran's complete service 
personnel records.  If they are 
unavailable, it should be so certified for 
the record (along with a notation 
describing the extent of the search 
conducted).  In compliance with the Joint 
Motion, the RO should then make a formal 
determination as to whether the Veteran 
served in Vietnam.  

3. 	The RO should ask the appellant to 
identify the provider(s) of any (and all) 
treatment or evaluation the Veteran 
received for nonsmall cell carcinoma, 
records of which are not already 
associated with the claims file, and to 
provide any releases necessary for VA to 
secure records of such 
treatment/evaluation.  The RO should 
obtain complete records of all such 
treatment/evaluation from all sources 
identified by the appellant.  The RO 
should specifically obtain complete 
clinical records of treatment and/or 
evaluation the Veteran received from 
October to November 2003 at the Memorial 
Hospital of Carbondale.  In conjunction 
with this development, the appellant 
should be advised of the provisions of 
38 C.F.R. § 3.158(a), and that it remains 
her responsibility to ensure that the 
records are received if the RO is unable 
to obtain them. 

4. 	The RO should then arrange for the 
Veteran's claims file to be forwarded to 
an appropriate physician for review and a 
medical advisory opinion as to whether at 
the time of his death the Veteran had a 
primary lung cancer or metastasis from 
another cancer that is also associated 
with exposure to certain herbicide agents 
(and whether or not any such cancer caused 
or materially contributed to cause his 
death).  In conjunction with this request, 
the consulting physician should be 
provided with a copy of 38 C.F.R. 
§ 3.309(e).  If the physician finds that 
additional information is necessary before 
the opinions can be provided, the RO 
should arrange for development for such 
information, then return the veteran's 
claims file to the physician for 
completion of the opinions.  The 
consulting physician must explain the 
rationale for all opinions.

5. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

